DETAILED ACTION
The following is a first action on the merits of application serial no. 17/035072 filed 9/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/28/20 has been considered.
Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that the species 1 and 2 are sufficiently similar to not be a serious burden for examination in the same application because the difference between the species 1 and 2 are drive mode in the same field of controlling a power train apparatus of a vehicle.  This is not found persuasive because the search query needed for examining instructions for accomplishing the electric only (EV) mode would exclude the search query needed for examining instructions for accomplishing the first or second drive modes. Based on the examiner’s search pertaining to scope of the EV mode, there was no prior art found that would cause the examiner to reconsider that the non-elected species 2 could be examined along with elected species 1. Further, claim 1 isn’t generic to both species based on the method recitations of claim 1 being represented in Figures 10-17 only.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 4 recites the limitation “a third clutch gear” and “a first clutch gear”. Based on “a second clutch gear” not being recited in this claim, consistency of scope of coverage is indefinite (clutch gear recitations seem to be out of order causing lack of antecedent basis of clutch gear recitations).
-Claim 7 recites the limitation “a third clutch gear” and “a second clutch gear”. Based on “a first clutch gear” not being recited in this claim (or at least claim 1), consistency of scope of coverage is indefinite (clutch gear recitations seem to be out of order causing lack of antecedent basis of clutch gear recitations).




Allowable Subject Matter
Claims 1-9 and 18 are allowable (via prior art purposes only). The restriction requirement between species, as set forth in the Office action mailed on 3/15/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). However, claims 10-17 and 19, directed to non-elected species 2 will not be rejoined because the limitations do not require all the limitations of the allowable claims. 

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method of controlling a power train apparatus while a second input shaft connected to a first motor generator is operated to allow vehicle to travel in an electric vehicle mode, a controller driving a first input shaft connected to a second motor generator to synchronize a speed of a predetermined driven gear of a target gear position with speed of an output shaft, primarily moving a sleeve to directly connect the second shaft, output shaft and driven gear of target gear, decreasing torque of first motor and increasing torque of second motor to converge torque transferred from the second motor to the output shaft, secondarily moving the sleeve to release the second shaft and maintain the output shaft and driven gear to be directly connected and increasing torque of an engine connected to first shaft and decreasing torque of the second motor to converge torque transferred from the engine to the output shaft and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN107234964A (page 3, lines 23-46) and EP3284978A1 (Figure 5) both disclose a power train apparatus for a vehicle and shows that it is well known in the art to control engine and electric motor torque based on electric vehicle mode operation.
-Chae et al 20200116237 (Figure 2) and 20200116235 (Figure 2) both disclose a power train apparatus for a vehicle and shows that it is well known in the art to provide a clutch having a sleeve that engages more than two clutch gears at one time to engage multiple components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 4, 2022